 



Exhibit 10.1
 
FORBEARANCE
AND
AMENDMENT NUMBER SIX TO CREDIT AGREEMENT
dated as of February 14, 2007
between
ULTRALIFE BATTERIES, INC.
and
THE LENDERS PARTY THERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



FORBEARANCE
AND
AMENDMENT NUMBER SIX TO CREDIT AGREEMENT
          This Forbearance and Amendment Number Six to Credit Agreement (the
“Amendment”), dated as of February 14, 2007, is made by and between ULTRALIFE
BATTERIES, INC. (the “Borrower”) and the Lenders party to the Credit Agreement
and JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank) as
Administrative Agent for the Lenders (in such capacity, the “Agent”).
Statement of the Premises
          The Borrower, the Lenders and the Agent have previously entered into,
among other agreements, a Credit Agreement, dated as of June 30, 2004, which was
amended by Amendment Number One dated as of September 24, 2004, Amendment Number
Two dated as of May 4, 2005, Amendment Number Three dated as of August 5, 2005,
Amendment Number Four dated as of November 1, 2005, that certain waiver letter
dated May 3, 2006, Amendment Number Five dated June 29, 2006, that certain
waiver letter dated October 20, 2006, and that certain waiver letter dated
November 30, 2006 as extended (collectively, the “Credit Agreement”). The
Borrower has requested that the Lenders and Agent grant the Borrower additional
time to comply with covenants contained the Credit Agreement and the Borrower,
the Lenders and the Agent desire to amend the Credit Agreement as referenced
herein.
Statement of Consideration
          Accordingly, in consideration of the premises and under the authority
of Section 5-1103 of the New York General Obligations Law, the parties agree as
follows:
Agreement

  1.   Defined Terms. The terms “this Agreement”, “hereunder” and similar
references in the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.     2.   Amendment. Effective upon the satisfaction of all conditions
specified in Section 4 hereof, the Credit Agreement is hereby amended as
follows:

  A.   The definition of “Change in Control” as set forth in Section 1.01 of the
Credit Agreement is hereby amended so that the figure “20%” contained therein is
superseded and replaced in its entirety with “30%”.     B.   The following
definition is hereby added to Section 1.01 of the Credit Agreement in the
appropriate alphabetical order:

“Amendment No. 6” means that certain Forbearance and Amendment Number Six to the
Credit Agreement dated as of February 14, 2007 among, Borrower, Administrative
Agent and Lenders.

  C.   The definition of “Applicable Revolving Rate” as set forth in
Section 1.01 of the Credit Agreement is hereby amended so that the following
provision is added to the end thereof:

Provided further, however, during the Forbearance Period (as defined in
Amendment No. 6), the Applicable Revolving Rate with respect to the Eurodollar
Spread and the ABR Spread shall be the basis points number

 



--------------------------------------------------------------------------------



 



2
set forth in the above grid otherwise in accordance with the terms hereof plus
an additional 25 basis points.

  D.   The definition of “Applicable Term Rate” as set forth in Section 1.01 of
the Credit Agreement is hereby amended so that the following provision is added
to the end thereof:

Provided further, however, during the Forbearance Period (as defined n Amendment
No. 6), the Applicable Term Rate shall be the basis points number set forth in
the above grid otherwise in accordance with the terms hereof plus an additional
25 basis points.

  E.   The definition of “Commitment” as set forth in Section 1.01 of the Credit
Agreement is hereby superseded and replaced in its entirety and amended to read
as follows:

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.09 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. As of the effective date of
the Amendment No. 6, the aggregate amount of the Lenders’ Commitments is
$15,000,000.

  F.   Schedule 2.01 of the Credit Agreement is hereby superseded and replaced
in its entirety with the Schedule 2.01 attached to this Amendment.     G.  
Section 5.01 of the Credit Agreement is hereby amended so that: (i) in
subsection (f) thereof the word “and” at the end of such subsection is hereby
deleted, (ii) in subsection (g) thereof the period “.” at the end of such
subsection is hereby deleted and replaced with “; and” and (iii) the following
subsections are added thereto in the appropriate alphabetical order:

  (h)   During the Forbearance Period (as defined in Amendment No. 6), within
twenty (20) days after the close of each calendar month end (February 3, 2007
and March 3, 2007), Borrower’s internally prepared financial statements for such
month, including balance sheet and related statements of operations and cash
flows in form historically prepared by Borrower; and     (i)   During the
Forbearance Period (as defined in Amendment No. 6), on a weekly basis, the
Borrower’s cash forecast, in form historically prepared by Borrower.

  3.   Representations. The Borrower hereby represents and warrants to the
Lenders and the Agent that: (i) the covenants, representations and warranties
set forth in the Credit Agreement are true and correct on and as of the date of
execution hereof as if made on and as of said date and as if each reference
therein to the Credit Agreement were a reference to the Credit Agreement as
amended by this Amendment, except as and to the extent disclosed to the Lenders
by letter dated this date; (ii) except the Existing Event of Default (as
hereinafter defined), no Default or Event of Default specified in the Credit
Agreement has occurred and is continuing, (iii) since the

 



--------------------------------------------------------------------------------



 



3

      date of the Credit Agreement, there has been no material adverse change in
the financial condition or business operations of the Borrower which has not
been disclosed to Lenders; (iv) the making and performance by the Borrower of
this Amendment have been duly authorized by all necessary corporate action, and
do not, and will not, (a) contravene the Borrower’s certificate of incorporation
or by-laws, (b) violate any law, including without limitation the Securities Act
of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or any
rule, regulation (including Regulations T, U or X of the Board of Governors of
the Federal Reserve System) order, writ, judgment, injunction, decree,
determination or award, and (c) conflict with or result in the breach of, or
constitute a default under, any material contract, loan agreement, indenture,
note, mortgage, deed of trust or any other material instrument or agreement
binding on the Borrower or any Subsidiary or any of their properties or result
in or require the creation or imposition of any lien upon or with respect to any
of their properties; (v) this Amendment has been duly executed and delivered by
the Borrower and is the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms; (vi) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for (a) the due execution, delivery or performance by the Borrower of
this Amendment or any other agreement or document related hereto or contemplated
hereby to which the Borrower is or is to be a party or otherwise bound, or (b)
the exercise by the Agent or any Lender of its rights under the Credit Agreement
as modified by this Amendment; and (vii) the security interests and charges
granted by the Borrower and its Subsidiary pursuant to the Security Agreements
continue to constitute valid, binding and enforceable, first in priority Liens
on the Collateral, subject only to Liens permitted under the terms of the
Security Agreements and Credit Agreement.     4.   Forbearance of Existing
Covenant Violations. The Borrower has advised the Agent that it is not in
compliance with the financial covenants set forth in subsections (a) and (b) of
Section 6.09 of the Credit Agreement as amended for the fiscal quarter ending
December 31, 2006 (the “Existing Event of Default”).

               A. Forbearance Period. Subject to satisfaction of the conditions
in Section 5 hereof, Lenders and Agent shall forbear from exercising their
respective rights and remedies under the Credit Agreement and Loan Documents
arising from the Existing Event of Default from the effective date of this
Amendment until the Forbearance Termination Date (the “Forbearance Period”).
“Forbearance Termination Date” means the date which is the earliest of (i) 5:01
p.m. (New York time) on March 23, 2007; or (ii) the date on which the Required
Lenders elect to terminate the Forbearance Period upon the occurrence of an
event described in Section 4(B) hereof, or (iii) the date on which any
subsequent amendments to the Credit Agreement, relating to the Existing Event of
Default or this Agreement, become effective.
               B. Optional Termination. Required Lenders may direct Agent to
terminate the Forbearance Period upon the occurrence of any of the following
events:
                    (i) The breach by the Borrower of any of the terms of this
Amendment; or
                    (ii) The occurrence of an event or condition that
constitutes a Default under the Loan Documents, other than the Existing Event of
Default or a continuation thereof.
               C. Effect of Forbearance Termination. On termination of the
Forbearance Period (other than a termination occasioned by clause (iii) of the
definition of “Forbearance Termination Date” herein), Lenders and Agent may
exercise their respective rights and remedies under the Loan Documents and this
Agreement without the requirement of any further notice or other action by
Lenders or Agent. Borrower agrees not to contest any such lawful exercise by
Lenders and/or Agent of their respective rights and remedies under the Loan
Documents. All of Lenders’ and Agent’s rights and remedies, whether arising
hereunder, under the Loan Documents, or otherwise, are cumulative.

 



--------------------------------------------------------------------------------



 



4
               D. Borrowings During the Forbearance Period. During the
Forbearance Period, notwithstanding the Existing Event of Default or a
continuation thereof, each Lender agrees severally (not jointly) to continue to
make Revolving Loans to the Borrower, otherwise in accordance with the terms and
conditions of the Credit Agreement.

  5.   Conditions of Effectiveness. The effectiveness of each and all of the
modifications contained in the Amendment and the Forbearance is subject to the
satisfaction, in form and substance satisfactory to the Agent, of each of the
following conditions precedent:

               A. Agent shall have received 4 duplicate original counterparts of
this Amendment executed by Borrower, Lenders and Agent.
               B. Agent shall have received a secretarial certificate of the
Borrower in a form reasonably acceptable to Agent, certifying that the June 29,
2006 secretary’s certificate of Borrower is true and correct as of the date of
execution hereof, and the authorizing resolutions and the incumbency of officers
of the Borrower remain in full force and effect.
               C. The representation and warranties contained in Section 3
hereof and in the Credit Agreement shall be true, correct and complete as of the
effective date of this Amendment as though made on such date.
               D. The Agent shall have received $50,000.00 from Borrower for the
benefit of the Lenders on a pro rata basis in consideration of the modifications
set forth herein.
     6. Reference to and Effect on Loan Documents.
               A. Upon the effectiveness hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,’ “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.
               B. Except as specifically amended above, the Credit Agreement,
and all other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
               C. The amendments set forth in Section 2 and the Forbearance set
forth in Section 4 hereto are only applicable and shall only be effective in the
specific instance and for the specific purpose for which made, are expressly
limited to the facts and circumstances referred to herein, and shall not operate
as (i) a waiver of, or consent to non-compliance with any provision of the
Credit Agreement or any other Loan Document, including specifically, but without
limitation, any further advances or loans made by the Borrower in contravention
of the terms of the Credit Agreement, (ii) a waiver or modification of any
right, power or remedy of either the Agent or any Lender under the Credit
Agreement or any Loan Document, or (iii) a waiver or modification of, or consent
to, any Event of Default or Default under the Credit Agreement or any Loan
Document.

  7.   Costs and Expenses. Borrower agrees to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment and the other documents related hereto, including the fees and
out-of-pocket expenses of counsel for Agent.     8.   Waiver and Release. As a
material inducement for, and in consideration of, the Lenders’ and Agent’s
agreements herein, the Borrower, by signing this Amendment, hereby forever
waives, releases, remises and discharges any and all rights to assert any and
all defenses to and setoffs, counterclaims, and claims of every kind against any
Lenders or Agent, its respective agents, servants, employees, officers,
directors and attorneys now existing or arising hereafter on the

 



--------------------------------------------------------------------------------



 



5

      basis of actions or events occurring on or prior to the date hereof. Each
of the parties signing this agreement confirms that the foregoing waiver and
release is informed and freely given.     9.   Representation by Counsel.
Borrower hereby represents and warrants to the Lenders and Agent that throughout
the negotiations, preparation and execution of this Amendment and the closing
hereunder, Borrower has been represented by legal counsel of its own choosing
and that this Amendment was entered into by the free will of Borrower and
pursuant to arm’s-length negotiations.     10.   Governing Law. This Amendment
shall be governed and construed in accordance with the laws of the State of New
York without regard to any conflicts-of-laws rules which would require the
application of the laws of any other jurisdiction.     11.   Headings. Section
headings in this Amendment are included herein for convenience of reference only
and shall not constitute a part of this Amendment for any other purpose.     12.
  Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
or which taken together shall constitute but one and the same instrument.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective representatives thereunto duly authorized as of
the date first above written.

                  ULTRALIFE BATTERIES, INC.
 
           
 
  By:   /s/ Robert W. Fishback    
 
           
 
  Name:   Robert W. Fishback    
 
  Title:   Vice President of Finance and Chief Financial Officer    
 
            ADMINISTRATIVE AGENT:   JPMORGAN CHASE BANK, N.A., as Agent
 
           
 
  By:   /s/ Thomas C. Strasenburgh    
 
           
 
  Name:   Thomas C. Strasenburgh    
 
  Title:   Vice President    
 
            LENDERS:   JPMORGAN CHASE BANK, N.A.
 
           
 
  By:   /s/ Thomas C. Strasenburgh    
 
           
 
  Name:   Thomas C. Strasenburgh    
 
  Title:   Vice President    
 
                MANUFACTURERS AND TRADERS TRUST COMPANY
 
           
 
  By:   /s/ Jon Fogle    
 
           
 
  Name:   Jon Fogle    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Commitments as of February 14, 2007

                 
Commitments to Make Revolving Loans — $ 15,000,000
               
 
               
JPMorgan Chase Bank, N.A.
  $ 9,000,000       60 %
Manufacturers and Traders Trust Company
  $ 6,000,000       40 %
 
               
Term Loan Commitments — $ 4,833,332.33
               
 
               
JPMorgan Chase Bank, N.A.
  $ 2,899,999.40       60 %
Manufacturers and Traders Trust Company
  $ 1,933,332.93       40 %

 